DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Final Action responsive to communications:  Applicant’s Response filed on 05/26/2021.  Applicant’s Response includes an Amendment to the Claims, a New Reissue Declaration, and Remarks.

In light of the Amendment to the Claims, claims 2-4, 8-10, and 14-16 have been amended.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 1-36 are currently pending in the application.  Claims 1, 7, 13, 19, and 28 are independent claims. 

The objection to claims 1-36 (see: Non-Final Action, p. 4) has been withdrawn as necessitated by the Amendment to the Claims.

The rejection of claims 1-36 under 35 U.S.C. 251 (see: Non-Final Action, pp. 4-6) has been withdrawn as necessitated by the New Reissue Declaration.  The New Reissue Declaration properly addresses all of the issues noted in the Non-Final Action and as previously discussed 
The Examiner notes that the New Reissue Declaration did not check the box indicating, “The application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest.”  In fact, the application for the original patent (i.e., 14/634,044) was filed under 37 CFR 1.46 by the assignee of the entire interest.  This is the reason why the New Reissue Declaration is allowed to be signed by Assignee, and not by all inventors, for a broadening reissue application.  Applicant does not need to correct the New Reissue Declaration to check the box because the record is abundantly clear that the application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest.

The rejection of claims 27 and 36 under 35 U.S.C. 251 (see: Non-Final Action, p. 6) has been withdrawn as necessitated by the Remarks and as previously determined in the Interview held on 05/21/2021 (see: Examiner Interview Summary mailed 05/28/2021).

Similarly, the rejection of claims 27 and 36 under 35 U.S.C. 112(a) (see: Non-Final Action, pp. 9-10) has been withdrawn as necessitated by the Remarks and as previously determined in the Interview held on 05/21/2021 (see: Examiner Interview Summary mailed 05/28/2021).

The rejection of claims 2-4, 8-10, and 14-16 under 35 U.S.C. 112(b) (see: Non-Final Action, p. 10) has been withdrawn as necessitated by the Amendment to the Claims.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,955,193 B1 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Representative independent claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claim 1 and 12, respectively, of U.S. Patent No. 10,257,546 (filed 03/08/2018, published 04/09/2019) in view of Stern (U.S. Patent Application Publication No. 2008/0120646, published 05/22/2008).  Although the claims at issue 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19, 22-25, 27, 28, 31-34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gargi (U.S. Patent Application Publication No. 2008/0262912, published 10/23/2008) in view of Stern (U.S. Patent Application Publication No. 2008/0120646, published 05/22/2008).

-In regard to substantially similar independent claims 1, 7, and 13, Gargi teaches a method, system (memory and processor), and a non-transitory computer readable medium storing instructions for (Gargi: Fig. 5):
processing, by a processing device, a new media content item using one or more prior known characteristics of other media content items that are associated with prior known transitions within the other media content items to identify a transition within the new media content item at a chronological interval of the new media content item (Gargi: Paragraph 4: “media includes a video, an audio, or a combination of a video and an audio…identifying video shot boundaries indicating changes in video shots within the media…identifying boundaries of audio, speech, or music within the media”; Paragraphs 35-37: “shot boundary detector…determines the boundaries of video shots using a video shot boundary detection algorithm…audio tracks can be analyzed to identify the audio begin and end points, which can be used to improve the accuracy of the identification of video shot boundaries…process audio 
receiving a second sponsored content item (Gargi: Paragraph 65: “automatically select ads to insert into the ad slots”; Paragraphs 69-71: “ads 172 that are provided by an ads server…automatically select ads…based on the confidence scores and the mapping rules”); and
during a presentation of the new media content item, providing the second sponsored content item at the identified chronological interval of the new media content item (Gargi: Paragraphs 76-78: “assignment of ads to ad slots within the video 102 may not be finalized until the viewer 178 requests the video, or when the video 102 is scheduled to be played…When the media player 184 reaches the ad slots, the media player 184 requests ads…and shows the ads 172 within the displayed web page”).
The Gargi reference does not specifically teach or suggest wherein the known prior characteristics of other media content items were derived by processing at least one reference media content item with respect to which a first sponsored content item has been previously presented at a chronological interval of the reference media content item to identify one or more characteristics of the reference media content item that are associated with a previously identified transition within the reference media content item, the transition corresponding to the chronological interval of the reference media content item.  
In the related video detection and segmentation art, the Stern reference teaches a method and system for automatically selecting advertisements for placement in video segments by 


-In regard to substantially similar dependent claims 2, 8, and 14, the modified Gargi reference teaches wherein processing the reference media content item comprises processing the reference media content item to identify the previously identified transition within one or more images that are included within the reference media content item (Gargi: Paragraph 4: “media includes a video…identifying video shot boundaries indicating changes in video shots within the media”; Paragraph 35: “shot boundary detector…determines the boundaries of video shots using a video shot boundary detection algorithm”; Paragraph 43: “video 102 divided into video 

-In regard to substantially similar dependent claims 3, 9, and 15, the modified Gargi reference teaches wherein processing the reference media content item comprises processing the reference media content item to identify the previously identified transition within audio content that is included within the reference media content item (Gargi: Paragraph 4: “media includes…an audio, or a combination of a video and an audio…identifying boundaries of audio, speech, or music within the media”; Paragraphs 36-37: “audio tracks can be analyzed to identify the audio begin and end points…process audio associated with the video”; Paragraph 43: “video 102 divided into video shots…Between two video shots are video shot boundaries…evaluates each of the video shot boundaries based on the set of rules 110 to generate corresponding confidence scores”; Fig. 2).

-In regard to substantially similar dependent claims 4, 10, and 16, the modified Gargi reference teaches wherein processing the reference media content item comprises processing the reference media content item to identify the previously identified transition within audio content and video content that are included within the reference media content item (Gargi: Paragraph 4: “media includes a video, an audio, or a combination of a video and an audio…identifying video shot boundaries indicating changes in video shots within the media…identifying boundaries of audio, speech, or music within the media”; Paragraphs 35-37: “shot boundary detector…determines the boundaries of video shots using a video shot boundary detection algorithm… audio tracks can be analyzed to identify the audio begin and end points, which can 

-In regard to substantially similar dependent claims 5, 11, and 17, the modified Gargi reference teaches wherein processing the reference media content item comprises processing a plurality of reference media content items, each of the reference media content items being associated with a respective previously identified transition, to identify one or more characteristics associated with the respective previously identified transitions (Stern: Paragraph 8: “a training content set including a plurality of video segments in which a first set of advertisements has previously been placed…extracting values of a feature set from each segment of the training content set…training a classifier”; Paragraph 11: “training data may include historical media content programming including video segments and advertisements placed in the segments”; Paragraphs 28-34: “learns from historical or specifically-created models…training data 110 may be actual historical sample programming that contains video segments together with advertisements…analyzing the placement of ads in the sample programming…Once the classifier has been trained, it can be applied to new video segments”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the functionality for processing a reference media content item in the modified Gargi reference to have been capable of analyzing a plurality of previously placed advertisements in a plurality of training video segments as taught in Stern, because Stern taught that said functionality helped provide the benefits of an automated and cost-effective way 

-In regard to substantially similar dependent claims 6, 12, and 18, the modified Gargi reference teaches wherein the reference media content item is associated with a content insertion indicator that corresponds to the previously identified transition (Stern: Paragraph 11: “training data may include historical media content programming including video segments and advertisements…manually placed in the segments”; Paragraphs 29-30: “training data 110 may be actual historical sample programming…together with advertisements that are presumed to be placed correctly…manually by experienced network personnel…placement has proven to be effective…analyzing the placement of ads in the sample programming”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the reference media content item of the modified Gargi reference to have been associated with a content insertion indicator as taught in Stern, because Stern taught that said functionality helped provide the benefits of an automated and cost-effective way for delivering relevant advertising within new video media (Stern: Paragraph 7: “a cost-effective, automated technique”; Paragraph 17: “quickly and cost-effectively associate advertisements with video segments…utilizes a trainable classifier to accomplish this task”; Paragraph 34: “Once the classifier has been trained, it can be applied”).  Thus, by relying on the historical data which indicated effective advertising insertion points placed by expert personnel as taught in Stern the system of Gargi would be further enhanced by increasing the chances of 

-In regard to substantially similar independent claims 19 and 28, Gargi teaches a method and system (memory and processor) for (Gargi: Fig. 5):
processing, by a processing device, a first media content item using the one or more prior known characteristics of other media content items that are associated with prior known transitions within the other media content items to identify a transition within the first media content item at a point in time of the first media content item (Gargi: Paragraph 4: “media includes a video, an audio, or a combination of a video and an audio…identifying video shot boundaries indicating changes in video shots within the media…identifying boundaries of audio, speech, or music within the media”; Paragraphs 35-37: “shot boundary detector…determines the boundaries of video shots using a video shot boundary detection algorithm…audio tracks can be analyzed to identify the audio begin and end points, which can be used to improve the accuracy of the identification of video shot boundaries…process audio associated with the video”; Paragraph 43: “video 102 divided into video shots…Between two video shots are video shot boundaries…evaluates each of the video shot boundaries based on the set of rules 110 to generate corresponding confidence scores”; Paragraphs: 44-55: “the video 102 may be evaluated using the rules below”; Paragraph 57: “shot boundaries whose scores are higher than the threshold value are selected as ad slots”; Figs. 2 and 6),

The Gargi reference does not specifically teach or suggest wherein the known prior characteristics of the other media content items were derived by processing at least one reference media content item with respect to which a first sponsored content item has been previously presented at a point in time of the reference media content item to identify one or more characteristics of the reference media content item that are associated with a previously identified transition within the reference media content item, the transition corresponding to the point in time of the reference media content item.
In the related video detection and segmentation art, the Stern reference teaches a method and system for automatically selecting advertisements for placement in video segments by utilizing a classification engine to analyze values of a feature set extracted from the video segments (Stern: Abstract).  More specifically, Stern teaches processing at least one reference media content item with respect to which a first sponsored content item has been previously presented at a point in time of the reference media content item to identify one or more characteristics of the reference media content item that are associated with a previously identified transition within the reference media content item, the transition corresponding to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more prior known characteristics of other media content items of Gargi to have been derived by processing at least one reference media content item as taught by the functionality of Stern, because Stern taught that said functionality helped provide the benefits of an automated and cost-effective way for delivering relevant advertising within new video media (Stern: Paragraph 7: “a cost-effective, automated technique”; Paragraph 17: “quickly and cost-effectively associate advertisements with video segments…utilizes a trainable classifier to accomplish this task”; Paragraph 34: “Once the classifier has been trained, 

-In regard to substantially similar dependent claims 22 and 31, the modified Gargi reference teaches wherein processing the first media content item comprises:
identifying a first audio characteristic at a first point in time of the first media content item and a second audio characteristic at a second point in time of the first media content item (Gargi: Paragraph 4: “media includes…an audio, or a combination of a video and an audio…identifying boundaries of audio, speech, or music within the media”; Paragraphs 36-37: “audio tracks can be analyzed to identify the audio begin and end points…process audio associated with the video”; Paragraphs 45-46: “Audio continuity…across a video shot boundary…Audio silence before and after video shot change”; Fig. 2); and
identifying the transition at a third point in time between the first point in time and the second point in time responsive to identifying the first audio characteristic at the first point in time and the second audio characteristic at the second point in time (Gargi: Paragraph 4: “identifying boundaries of audio, speech, or music within the media”; Paragraphs 36-37: “audio tracks can be analyzed to identify the audio begin and end points, which can be used to improve the accuracy of the identification of video shot boundaries…slot candidate may be located”; 

-In regard to substantially similar dependent claims 23 and 32, the modified Gargi reference teaches wherein the reference media content item is annotated with a label identifying the point in time of the previously identified transition (Stern: Paragraph 11: “training data may include historical media content programming including video segments and advertisements…manually placed in the segments”; Paragraphs 29-30: “training data 110 may be actual historical sample programming…together with advertisements that are presumed to be placed correctly…manually by experienced network personnel…placement has proven to be effective…analyzing the placement of ads in the sample programming”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the reference media content item of the modified Gargi reference to have been annotated with a label as taught in Stern, because Stern taught that said functionality helped provide the benefits of an automated and cost-effective way for delivering relevant advertising within new video media (Stern: Paragraph 7: “a cost-effective, automated technique”; Paragraph 17: “quickly and cost-effectively associate advertisements with video segments…utilizes a trainable classifier to accomplish this task”; Paragraph 34: “Once the classifier has been trained, it can be applied”).  Thus, by relying on the historical data which labeled effective advertising insertion transitions placed by expert personnel as taught in Stern the system of Gargi would be further enhanced by increasing the chances of proper ad placement 

-In regard to substantially similar dependent claims 24 and 33, the modified Gargi reference teaches wherein the one or more characteristics comprise a volume (Gargi: Paragraph 10: “evaluating the identified position includes determining whether there is a gradual increase in audio volume in an audio associated with the video”; Paragraph 52: “Volume peak”).

-In regard to substantially similar dependent claims 25 and 34, the modified Gargi reference teaches wherein the one or more characteristics comprise a duration of an adjacent shot (Gargi: Paragraph 10: “evaluating the identified position includes determining the frequency of cut activity before and after the identified position”; Paragraph 48: “large number of cuts per unit of time…For example, if the duration between time t2 to time t5 is 30 seconds, so that there are four cuts in 30 seconds”; Fig. 2).

-In regard to substantially similar dependent claims 27 and 36, the modified Gargi reference teaches wherein processing the first media content item comprises:
identifying a first image depicting a first visual characteristic at a first point in time of the first media content item and a first audio characteristic at the first point in time and a second image depicting a second visual characteristic at a second point in time of the first media content item and a second audio characteristic at the second point in time (Gargi: Paragraph 4: “media 
identifying the transition at a third point in time between the first point in time and the second point in time responsive to identifying the first image depicting the first visual characteristic and the first audio characteristic at the first point in time and the second image depicting the second visual characteristic and the second audio characteristic at the second point in time (Paragraph 43: “video 102 divided into video shots…Between two video shots are video shot boundaries…evaluates each of the video shot boundaries based on the set of rules 110 to generate corresponding confidence scores”; Paragraph 57: “shot boundaries whose scores are higher than the threshold value are selected as ad slots”; Fig. 2).

Claims 20, 21, 26, 29, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gargi (U.S. Patent Application Publication No. 2008/0262912, published 10/23/2008) in view of Stern (U.S. Patent Application Publication No. 2008/0120646, published 05/22/2008) in further view of Lu (U.S. Patent Application Publication No. 2004/0170392, published 09/02/2004).

-In regard to substantially similar dependent claims 20 and 29, while the modified Gargi reference teaches utilizing a video shot boundary detection algorithm and identifying whether there is a cut or fade to black or monochrome before or after a boundary (Gargi: Paragraph 9: “evaluating the identified position includes determining whether there is a cut or fade to black or monochrome”; Paragraph 35: “analyzes the content of the video 102 and determines the boundaries of video shots using a video shot boundary detection algorithm”; Paragraph 47: “Cut to black (or monochrome)”; Paragraph 99: “cut to black before or after the boundary”), the modified Gargi reference does not specifically teach wherein processing the first media content item comprises: identifying a first image of the first media content item that depicts substantially a first color and a second image of the first media content item that depicts substantially a second color; and identifying the transition as the point in time between the first image and the second image responsive to identifying the first image that depicts substantially the first color and the second image that depicts substantially the second color.  
In the related video detection and segmentation art, the Lu reference specifically teaches identifying a first image of the first media content item that depicts substantially a first color and a second image of the first media content item that depicts substantially a second color; and identifying the transition as the point in time between the first image and the second image 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video shot boundary detection algorithm of Gargi to have included the frame-based color histogram deviation analysis as taught in Lu, because Lu taught that said well-known functionality helped provide the benefit of efficiently extracting or segmenting video objects (Lu: Paragraph 8: “efficiently extracting or segmenting complete video objects”; Paragraph 10: “integrating the results of a number of video and audio analysis techniques to efficiently and effectively parse…videos”; Paragraph 50: “in order to eliminate as many ‘false alarms’ of potential…video boundaries as possible”; Paragraphs 64-66: “shot boundary detection generally based on the idea…display a significant change in content…Such techniques are known to those skilled in the art”).  Thus, integrating said well-known functionality taught in Lu would further help the system of Gargi decrease false positive errors (Gargi: Paragraphs 58-59: “biased towards making fewer false positive errors…preserving a good user experience”).

-In regard to substantially similar dependent claims 21 and 30, while the modified Gargi reference teaches utilizing a video shot boundary detection algorithm and identifying whether there is a cut or fade to black or monochrome before or after a boundary (Gargi: Paragraph 9: “evaluating the identified position includes determining whether there is a cut or fade to black or monochrome”; Paragraph 35: “analyzes the content of the video 102 and determines the boundaries of video shots using a video shot boundary detection algorithm”; Paragraph 47: “Cut to black (or monochrome)”; Paragraph 99: “cut to black before or after the boundary”), the modified Gargi reference does not specifically teach wherein processing the first media content item comprises: identifying a first image of the first media content item and a second image of the first media content item, wherein only one of the first image and the second image is substantially black; and identifying the transition as the point in time between the first image and the second image responsive to identifying the first image and the second image.
In the related video detection and segmentation art, the Lu reference specifically teaches identifying a first image of the first media content item and a second image of the first media content item, wherein only one of the first image and the second image is substantially black; and identifying the transition as the point in time between the first image and the second image responsive to identifying the first image and the second image (Lu: Paragraph 6: “determining a transition point between shots in a video sequence…generates a color histogram for each of a number of consecutive frames...histograms are then analyzed to detect significant deviation between frames…exceeds a…threshold”; Paragraph 59: “black screens are often used at the transitions”; Paragraph 65: “based on the idea that consecutive frames on either side of a boundary generally display a significant change in content…calculated to reflect the difference 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the video shot boundary detection algorithm of Gargi to have included the black frame-based color histogram deviation analysis as taught in Lu, because Lu taught that said well-known functionality helped provide the benefit of efficiently extracting or segmenting video objects (Lu: Paragraph 8: “efficiently extracting or segmenting complete video objects”; Paragraph 10: “integrating the results of a number of video and audio analysis techniques to efficiently and effectively parse…videos”; Paragraph 50: “in order to eliminate as many ‘false alarms’ of potential…video boundaries as possible”; Paragraphs 64-66: “shot boundary detection generally based on the idea…display a significant change in content…Such techniques are known to those skilled in the art”; Paragraph 70: “black screens are often useful for detecting exact start and end frames…it is useful as an indicator of potential…video boundaries”).  Thus, integrating said well-known functionality taught in Lu would further help the system of Gargi decrease false positive errors (Gargi: Paragraphs 58-59: “biased towards making fewer false positive errors…preserving a good user experience”).

-In regard to substantially similar dependent claims 26 and 35, while the modified Gargi reference teaches wherein the one or more characteristics comprise identifying whether 
In the related video detection and segmentation art, the Lu reference specifically teaches wherein one or more characteristics for determining a shot boundary comprises a change in brightness between shots (Lu: Paragraph 66: “shot boundary detection is accomplished by first identifying abrupt transitions in content between two image frames…calculating a difference in light intensity histograms between a current frame and a preceding frame”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more video shot boundary characteristics of Gargi (Gargi: e.g., Paragraphs 35-37 and 43-58: “Other rules for measuring continuity across video shot boundaries can be used to evaluate the video”) to have included the change in brightness between shots characteristic as taught in Lu, because Lu taught that said functionality helped provide the benefit of efficiently extracting or segmenting video objects (Lu: Paragraph 8: “efficiently extracting or segmenting complete video objects”; Paragraph 10: “integrating the results of a number of video and audio analysis techniques to efficiently and effectively parse…videos”; Paragraph 50: “in order to eliminate as many ‘false alarms’ of potential…video boundaries as possible”; Paragraph 64).  Thus, integrating the additional characteristic taught in Lu would further help the system of Gargi decrease false positive errors (Gargi: Paragraphs 58-59: “biased towards making fewer false positive errors…preserving a good user experience”).

Response to Arguments
Applicant’s arguments (see: Remarks, pp. 13-15) filed on 05/26/2021 have been fully considered but they are not persuasive.
I.	Applicant argues that the Gargi reference does not teach or suggest “processing…a new media content item using one or more prior known characteristics of other media content items that are associated with prior known transitions within the other media content items to identify a transition within a new media content item at a chronological interval of the new media content item.” 
The Examiner respectfully disagrees with Applicant.  The Gargi reference clearly teaches wherein its video processing server uses a video shot boundary detector, running a video shot boundary detection algorithm, in combination with a set of rules to determine shot boundaries (selected as ad slots), in new media, whose confidence scores are higher than a threshold value (e.g., Gargi: Paragraphs 35, 43, and 57).  The video shot boundary detection algorithm and the set of rules are predefined and describe prior known characteristics of other media content items that are associated with prior known transitions.  For example, one of the predefined rules for processing new media is that if there is audio continuity across a video shot boundary, the confidence score is lowered by a predetermined amount, as the video shot boundary in not a good ad slot candidate.  This rule and its associated characteristics are derived from the prior known situation that when a speaker is giving a speech, the video scene may switch from the speaker to the audience then back to the speaker, all while the speaker is speaking.  It is further known that it would cause a significant disruption to the flow of the video to insert an ad while the speaker is in the middle of a sentence (e.g., Gargi: Paragraphs 44-45).


II.	Applicant also argues, that even in combination, the Gargi and Stern references do not teach or suggest “processing, by a processing device, a first media content item using the one or more characteristics of the reference media content item that are associated with the previously identified transition within the reference media content item to identify a transition within the first media content item at a point in time of the first media content item.”
The Examiner respectfully disagrees with Applicant.  In response to Applicant’s arguments against the references individually (e.g., “Stern…does not teach or suggest using characteristics of a reference content item to identify a transition in another content item”), one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, the Gargi reference has already been specifically relied upon to teach using known characteristics of other media content items to identify a transition in a new/first media content item at a chronological interval/point in time of the new/first media content item.
As noted above, the Stern reference is generally relied upon to teach the well-known concept of initially training a classifier with a correctly defined reference training data set (e.g., video segments including advertisements previously placed at chronological intervals/time points (e.g., Stern: Paragraph 30: “trains the classifier 103 by first analyzing the placement of ads in the sample programming”) by experienced personnel) so that the classifier can subsequently process new video segments and add appropriate advertisements to the new video segments.  For example, the classifier is trained to associate characteristic feature set values (e.g., Stern: Paragraphs 23-24: “features…chosen to represent those attributes of a video segment that would affect the optimum categories of advertisements to be placed in the segment…analyze the audio portion of the segment…length of the segment…characteristics of video segments occurring before and after the subject segment…determine characteristics of the segment such as subject matter”) extracted from each reference video segment of the training data set with advertisement categories.  Thus, the cited sections of Stern do not merely “describe training a machine learning model to determine a category for content items to insert into for video segments.”  Additionally, the Examiner notes that a specific “category for content items” has not been relied upon in the Stern reference nor has there been an attempt to bodily incorporate said functionality into the system of Gargi. 


The Examiner respectfully disagrees with Applicant.  In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, a person of ordinary skill in the art would have been motivated to combine the references in the manner presented in the rejection of Claim 19 for the reasons explicitly stated in that rejection.  The motivation to do so at least being found in both of the applied references.  Applicant’s arguments do not specifically address the strong showing of obviousness pulled directly from the applied references and described in the rejection.  As noted above in the rejections, the Stern reference taught that its relied upon functionality helped provide the benefits of an automated and cost-effective way for delivering relevant advertising within new video media (Stern: Paragraph 7: “a cost-effective, automated technique”; Paragraph 17: “quickly and cost-effectively associate advertisements with video segments…utilizes a trainable classifier to accomplish this task”; Paragraph 34: “Once the classifier has been trained, it can be applied”).  Thus, by processing reference media content items which have already indicated effective advertising points placed by expert personnel as taught in Stern (Stern: Paragraph 8: “video segments in which a first set of advertisements has previously been placed”; Paragraph 11: “training data…advertisements may be manually placed in the segments”; 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees: 

/DENNIS G BONSHOCK/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992